Case 8:18-cv-00333-DOC-DFM Document 200 Filed 06/22/20 Page 1 of 2 Page ID #:4774




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. SA CV 18-00333-DOC-DFM                                      Date: June 22, 2020

   Title: INLAND EMPIRE WATERKEEPER ET AL. v. CORONA CLAY CO.


   PRESENT:

                      THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                   Not Present
                Courtroom Clerk                                Court Reporter

         ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
               PLAINTIFF:                                  DEFENDANT:
              None Present                                  None Present


          PROCEEDINGS (IN CHAMBERS): ORDER DENYING DEFENDANT’S
                                     MOTION FOR RELIEF FROM
                                     JUDGMENT [194]

          Before the Court is Defendant Corona Clay Company’s (“Defendant”) Motion for
   Relief from Judgment (“Motion”) (Dkt. 194), brought under Federal Rules of Civil
   Procedure 59(e) and 60(b). The Court finds this matter appropriate for resolution without
   oral argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Having reviewed the moving
   papers, the Court DENIES Defendant’s Motion.

          As Plaintiffs note in their Opposition (Dkt. 196), Plaintiffs have appealed the
   Court’s Final Judgment (Dkt. 191) to the Ninth Circuit. Opp’n at 1. Defendant,
   meanwhile, challenges that same Final Judgment in the instant Motion. Therefore, in the
   interests of judicial economy, the Court finds that Defendant should present its objections
   to the Final Judgment during the appeal to the Ninth Circuit. The Court finds no reason to
   undertake a duplicative review of the Final Judgment, and will defer to the Ninth Circuit
   to conduct an efficient review of all parties’ challenges to the Final Judgment.
Case 8:18-cv-00333-DOC-DFM Document 200 Filed 06/22/20 Page 2 of 2 Page ID #:4775
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 18-00333-DOC-DFM                                          Date: June 22, 2020

                                                                                         Page 2

          Defendant’s Motion is accordingly DENIED. The Court hereby STAYS any
   execution of the Final Judgment pending review by the Ninth Circuit (to the extent not
   already stayed by Plaintiffs’ appeal).


         The Clerk shall serve this minute order on the parties.


    MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

    CIVIL-GEN
